Citation Nr: 1803836	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  12-02 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to December 1968, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2010, the Veteran was afforded VA examinations to determine the etiology of his diagnosed left ankle disorder and ED.  Unfortunately, the opinions provided are inadequate for appellate review.  In this regard, the examiner failed to provide any rationale for his opinion that it was less likely than not that the Veteran's left ankle disorder was related to his military service and less likely than not that his ED was caused by his service-connected diabetes.  Additionally, the examiner failed to provide an opinion as to whether the Veteran's ED was aggravated by his diabetes.  While the Veteran has also submitted a letter from his private physician, Dr. J.G., noting that testicular hypofunction is commonly seen in conjunction with diabetes, the physician's statement does not include an opinion that relates specifically to the etiology of the Veteran's ED.  Thus, the Board finds that remand for addendum opinions is required.

Additionally, the Veteran has not been provided notice regarding the requirements for establishing secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.

As remand is otherwise required, the Veteran should be afforded an opportunity to identify any outstanding treatment records, to include any related to post-service emergency treatment for his left ankle disorder.  Thereafter, all identified records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran proper notice as to the information and evidence necessary to substantiate his claim for service connection for erectile dysfunction as secondary to service-connected diabetes mellitus.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to include any related to post-service emergency treatment for his left ankle disorder.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After procuring any outstanding records, return the record to the VA examiner who conducted the Veteran's September 2010 examinations.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2010 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon a review of the record, the examiner should respond to the following:

(a)  Identify all current diagnoses of the Veteran's left ankle.

(b)  For each diagnosed left ankle disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his December 1966 complaint of a sore ankle?  The examiner should specifically discuss the Veteran's testimony at the June 2017 hearing that he experienced continuous ankle weakness after his separation from service but, given his training in sports therapy, he self-treated his ankle for many years following his separation from service.

(c)  If the Veteran is diagnosed with left ankle arthritis, is it at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of his service separation (i.e., by December 1969)?  If so, please describe the manifestations.

(d)  If the Veteran is diagnosed with left ankle arthritis, is it at least as likely as not (i.e., 50 percent or greater probability) that the progressively worsening left ankle stability the Veteran reported after his separation from service constituted an early manifestation of his subsequent arthritis diagnosis? 

(e)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed ED was caused OR aggravated by his service-connected diabetes?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(f)  The examiner should discuss the relevance, if any, of the Veteran's diagnosis of hypogonadism in relation to his diagnosed ED.  If, and only if, the examiner finds it is less likely than not that the Veteran's ED was caused or aggravated by his diabetes and that it is at least as likely as not that the Veteran's ED was caused by his hypogonadism, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypergonadism is caused or aggravated by his service-connected diabetes.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

